      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                                                      CRIMINAL NO. 3:15-CR-00049
        v.
                                                              (MARIANI, J.)
 ADAM CASTRO,                                              (MEHALCHICK, M.J.)

                       Defendant


                                     MEMORANDUM

       This matter comes before the Court on Defendant’s Motion for Pretrial Release Due

to COVID-19. (Doc. 49). Defendant, Adam Castro, moves this Court to reconsider its earlier

order of detention, and to order the temporary release of Castro in order to facilitate the

preparation of a defense and due to a compelling reason pursuant to 18 U.S.C. § 3142(i). The

Government opposes this motion. (Doc. 53).

I.     BACKGROUND AND PROCEDURAL HISTORY

       Defendant, Adam Castro, was serving a term of supervised release as part of a federal

sentence and conviction for heroin trafficking when he was arrested by the Pennsylvania State

Police and charged with trafficking methamphetamines. As a result of the new state charges,

a petition to revoke Castro’s term of supervised release was filed on September 18, 2019. (Doc.

36). Castro appeared before the undersigned magistrate judge on September 26, 2019 for his

initial appearance on the violations of the term of his supervised release, at which time Castro

waived a probable cause hearing. At that hearing, the Government sought detention pending

a final revocation hearing, Castro sought release pending the final revocation hearing before
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 2 of 14



Judge Caputo, and after a brief detention hearing, the Court ordered Castrol detained

pursuant to Fed. R. Crim. P. 32.1 1 and 18 U.S.C. § 3143. (Doc. 40).

       Castro then moved to continue his revocation hearing until his state court charges were

resolved (Doc. 44), and on November 7, 2019, Judge Caputo generally continued the

revocation until such time as the state court charges were resolved. (Doc. 45). On November

19, 2019, Castro sought review of this Court’s detention Order with Judge Caputo. (Doc. 46).

Judge Caputo conducted a hearing on that motion on December 3, 2019, at which time Judge

Caputo denied Castro’s motion and ordered that he remain detained.

       Castro is currently housed at Lackawanna County Prison. On March 27, 2020, Castro,

through counsel, filed a motion to review detention. (Doc. 49). In this motion, brought

pursuant to 18 U.S.C. § 3142(i), Castro seeks an order of temporary release to facilitate the

preparation of a defense and due to a compelling reason – that being the risk associated with

being incarcerated during the current COVID-19 pandemic. Castro alleges that he suffers

from high blood pressure, a serious health condition which places him at higher risk for

contracting the COVID-19 virus. He also argues that the virus poses a risk to him and to other

inmates, and that his ability to prepare his defense and meet with counsel is impeded by the

pandemic. He seeks release to live with his mother and his girlfriend, who he offers as a third-

party custodian.




       1
         The burden of establishing by clear and convincing evidence that the person will not
flee or pose a danger to any other person or to the community rests with the person. Fed. R.
Crim. P. 32.1.
                                               2
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 3 of 14



       Counsel for Castro filed a Notice with the Court on March 31, 2020 indicating that

the parties were unable to come to an agreement regarding Castro’s release from detention,

and asking the Court to conduct a hearing on the motion. (Doc. 51). The Court held a hearing

on the motion April 6, 2020. (Doc. 52).

II.    DISCUSSION

       A.     THE COVID-19 PANDEMIC

       On March 11, 2020, the World Health Organization declared the novel coronavirus

known as COVID-19 a pandemic. 2 The COVID-19 outbreak caused the President of the

United States to declare a national emergency and the Governor of the Commonwealth of

Pennsylvania to declare a state of emergency. 3 As of the date of this writing, there are

2,959,929 confirmed cases worldwide and 202,733 deaths; in the United States, there are

960,916 confirmed cases and 49,170 deaths. 4 Mindful of the incredible magnitude of this




       2
        See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization,
Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020) (transcript available
at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020).
       3
         See President Donald J. Trump’s Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
available at     https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;    Governor
Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
       4
        See Coronavirus Disease (COVID-19) Situation Dashboard, World Health
Organization, https://who.sprinklr.com/ (last visited April 28, 2020).
                                             3
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 4 of 14



situation, and the extreme health risks associated with COVID-19, the Court will address the

motion for pretrial release.

       B.     CONDITIONS AT LACKAWANNA COUNTY PRISON

       Attached to the Government’s brief in opposition to Castro’s motion for pretrial

release are the preventative actions taken by Lackawanna County Prison in response to the

COVID-19 pandemic. (Doc. 53, at 44-46). Specifically, the prison implemented an action plan

designed to mitigate the potential for spread of COVID-19 inside its facility, and for the

protection of inmates and staff, including suspending contact visits, regular visitation, and

visitation from volunteers, including religious leaders; implementing aggressive sanitation

programs; suspending all programs that utilize “outside” employees; limiting individuals past

reception to prison and medical staff; limiting attorney visits with inmates to meetings through

the glass of a lawyer visitation room; cancelling all conferences and out-of-county trainings;

planning for weekly contact with officials from the Pennsylvania Department of Corrections;

and posting educational flyers in the blocks and in the reception area.

       As of April 2, 2020, one correctional officer at the Lackawanna County Prison tested

positive for the virus. The Government submits that, according to the U.S. Marshals Service,

the officer who tested positive did not have any close contact with Marshal Service Personnel,

and that it is unlikely, though possible, that the officer who tested positive had close contact

with federal inmates at the prison. That officer is recovered from the virus, and no other cases

have been reported at the prison. The prison is on lockdown. Inmates are permitted out of

their cells for showers, phone calls, attorney visits (through glass windows), and video

teleconferencing for court proceedings.



                                               4
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 5 of 14



       In addition to the above measures and precautions, effective March 20, 2020, the

Warden of Lackawanna County prison began requiring that all employees and other

individuals (including counsel for inmates) be screened for fevers, and if necessary, other

symptoms, upon entering the prison. (Doc. 53).

       C.      TEMPORARY RELEASE PURSUANT TO 18 U.S.C. § 3142(I)

       Castro moves for temporary release pursuant to 18 U.S.C. § 3142(i) of the Bail Reform

Act. That section provides in relevant part as follows:

       The judicial officer may, by subsequent order, permit the temporary release of
       the person, in the custody of a United States marshal or another appropriate
       person, to the extent that the judicial officer determines such release to be
       necessary for preparation of the person’s defense or for another compelling reason.

       18 U.S.C. § 3142(i) (emphasis added).

The defendant bears the burden of establishing circumstances warranting temporary release

under § 3142(i). See United States v. Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D.

La. Jan. 18, 2013) (collecting cases). The Court must carefully and impartially apply the

proper legal standards that govern an individual’s particular request for relief. United States v.

Roeder, 20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).

       Until recent weeks, most motions brought pursuant to § 3142(i) were analyzed under

the “necessary for preparation of the person’s defense.” Not much authority existed as to

when temporary release is justified under § 3142(i) based on “another compelling reason.”

Typically, relief was granted under § 3142(i) only “sparingly to permit a defendant’s release

where, for example, he is suffering from a terminal illness or serious injuries.” United States v.

Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020); see also United

States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitted the defendant to be released


                                                5
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 6 of 14



under the 24-hour guard of the United States Marshal Service at his own expense because the

defendant had sustained a gunshot wound that destroyed his left eye and surrounding area of

his face and skull, he would “shortly die” from terminal AIDS, and correctional authorities

could no longer manage his medical conditions.); United States v. Cordero Caraballo, 185 F.

Supp. 2d 143, 144-47 (D.P.R. 2002) (district court ordered the release of a defendant who had

sustained multiple gunshot wounds, was partially paralyzed, could not walk, had lost some

arm function, had a wound the size of a fist, and required 4-5 contracted security guards on a

daily basis to supervise him; the Bureau of Prisons would not take custody of him because it

could not provide the medical care that he required.) Most recently, in United States v. Garcha,

the Court granted defendant’s motion for pretrial release pursuant to § 3142(i) where the

defendant was HIV-positive, had a brain tumor, and suffered a pulmonary embolism in 2017,

and thus was not only particularly susceptible to contracting the COVID-19 virus, but was also

unable to obtain the necessary MRI and treatment for his brain tumor while in prison.) 2020

WL 1593942, at *2 (N.D. Cal. Apr. 1, 2020) (emphasis added).

       Since the onset of the COVID-19 pandemic, and the filing of motions seeking pretrial

release, release pending sentencing, compassionate release, and delays in report dates, courts

across the country have begun to consider whether the pandemic constitutes a “compelling

reason” for temporary release. Consistent in these decisions are findings that the risk of

exposure, actual exposure, or contracting the virus, is just one factor to be considered and

weighed against the other factors under the Bail Reform Act, including previous findings of

danger to the community and risk of flight. Further, the existence of a widespread health risk




                                               6
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 7 of 14



or mere speculation about potential exposure to the virus does not constitute a “compelling

reason” for temporary release under § 3142(i). 5

       Exposure to COVID-19 is just one factor to be weighed against the original factors

considered by the court in ordering detention. Further, the potential exposure exists anywhere

in the community, not just in jail, and where necessary steps and precautions to help stop the

spread of the virus are being taken by the county jail, along with the court and other

authorities, and where there is no indication that a defendants’ medical needs are not being

met, speculation concerning possible future conditions does not constitute a “compelling

reason” for temporary release, especially where the court previously found defendant’s release

would pose a danger to the community. See United States v. Fiumara, CR 15-94, 2020 WL

1540486, at *2 (W.D. Pa. Mar. 30, 2020) (defendant not entitled to release pending final

supervised release revocation hearing where she did not articulate any unique susceptibility

to the Covid-19 virus and she did not convince the court that her release would not pose a

danger to the community); United States v. Jones, 2:19-CR-00249-DWA, 2020 WL 1511221,

at *3 (W.D. Pa. Mar. 29, 2020) (holding that while Defendant indicates that he suffers from




       5
         In considering an application for compassionate release, the Court of Appeals for the
Third Circuit recently noted “… the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone cannot independently justify
compassionate release.” United States v. Raia, 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr.
2, 2020). In considering a motion to continue a self-surrender date in light of the COVID-19
pandemic, the court noted that “the existence of a widespread health risk is not, without more,
a sufficient reason for every individual subject to a properly imposed federal sentence of
imprisonment to avoid or substantially delay reporting for that sentence,” and stating that it
is “imperative” that the courts “continue to carefully and impartially apply the proper legal
standards that govern each individual’s particular request for relief. Roeder, 20-1682, 2020 WL
1545872, at *3.
                                               7
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 8 of 14



hypertension, sleep apnea and asthma, and it is true that individuals with respiratory issues

are at higher risk for COVID-19, his present health conditions are not sufficient to establish a

compelling reason for release given the danger to the community if he is released and the

efforts being undertaken at the [jail] to combat the spread of the virus) (citing United States v.

Davis, No. 19-1604, Doc. No. 50 (3d Cir. March 20, 2020); United States v. Willie Harris, No.

18-152, Doc. No. 986, Mem. Order (W.D. Pa. March 20, 2020)).

       The mere presence of the virus, even in the detention setting, does not automatically

translate to the release of a person accused. United States v. Veras, 3:19-CR-010, 2020 WL

1675975, at *5 (M.D. Pa. Apr. 6, 2020); United States v. Williams, 2020 WL 1643662, at *2 (D.

Md. Apr. 2, 2020) (denying defendant’s motion even where at least five inmates have tested

positive for COVID-19 and defendant suffers from allergies and asthma); United States v.

William Bilbrough, IV, TDC 20-33 (D. Md. Mar. 20, 2020) (denying the defendant’s motion

even though the defendant suffered from diabetes); United States v. Julius Williams, PWG 13-

544 (D. Md. Mar. 24, 2020) (denying a 67-year old defendant’s motion); United States v.

Anthony Penaloza, TDC-19-238 (D. Md. Mar. 31, 2020) (denying the defendant’s motion even

though the defendant suffered from a heart murmur); United States v. Teon Jefferson, CCB-19-

487 (D. Md. Mar. 23, 2020) (denying the defendant’s motion even though the defendant was

asthmatic).

       Even where a defendant tests positive for COVID-19, that new circumstance is just

one factor to consider in weighing a request for temporary release under § 3142(i). See United

States v. Cook, 3:16-CR-00312, 2020 WL 1939612, at *4 (M.D. Pa. Apr. 22, 2020) (denying a

motion for review of pretrial release by a detainee diagnosed with the virus where he was

receiving medical care for COVID-19 while detained, nothing before the Court indicated that
                                                8
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 9 of 14



he had a plan for medical care should he be released, or that the medical care he might receive

in the community was better than that which he is receiving while detained, without

continuing to be a threat to the safety of others); United States v. West, 2020 WL 1638840, at

*2 (D. Md. Apr. 2, 2020) (denying motion for pretrial release where defendant is receiving

medical care in jail, has no plan for medical care should he be released, and no evidence that

medical care he might receive in the community is better than that which he is receiving in

prison, without continuing to be a threat to the safety of others).

       In determining whether the defendant establishes a “compelling reason” for temporary

release pursuant to § 3142(i), the Court considers four factors: (1) the original grounds for the

defendant’s pretrial detention, (2) the specificity of the defendant’s stated COVID-19

concerns, (3) the extent to which the proposed release plan is tailored to mitigate or exacerbate

other COVID-19 risks to the defendant, and (4) the likelihood that the defendant’s proposed

release would increase COVID-19 risks to others. These factors are particularly instructive in

balancing the risk of exposure in prison against the other factors to be considered under the

Bail Reform Act. Veras, 3:19-CR-010, 2020 WL 1675975, at *5-6; United States v. Clark, 19-

40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020); see also United States v.

Boatwright, 2020 WL 1639855, at *8 (D. Nev. Apr. 2, 2020) (analyzing defendant’s motion

using the Clark factors and denying the motion where the defendant’s motion is speculative,

the original grounds for detention remain unchanged, and the risks of exposure are not

mitigated for the defendant, and possibly increased for others); United States v. Lunnie, 4:19-

CR-00180 KGB, 2020 WL 1644495, at *1 (E.D. Ark. Apr. 2, 2020) (motion denied based on

analysis of Clark factors despite defendant’s history of bouts with bronchitis, high blood

pressure, and recurring gastrointestinal problems, stemming from a gunshot wound to his
                                               9
       Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 10 of 14



abdomen); United States v. Dodd, 20-CR-0016 (NEB/HB), 2020 WL 1547419 (D. Minn. Apr.

1, 2020) (denying motion for temporary release after considering the Clark factors).

III.    ANALYSIS

        Considering the factors outlined in Clark, the Court concludes that Castro has not

established a compelling reason to grant him temporary release under § 3142(i). The Court

has twice concluded that there is no condition or combination of conditions which could

reasonably assure the safety of the community should Castro be released. In reaching that

determination, the Court considered the factors under § 3142 – the weight of the evidence

against the defendant; the history and characteristics of the defendant, including his prior

criminal history, lack of stable employment, and significant family ties outside the United

States; and the danger to the community should he be released. The Court concluded that

detention was appropriate because Castro had failed to show by clear and convincing

evidence that he was not a danger to the community should he be released. The Court further

held that no condition or combination of conditions could reasonably assure the safety of the

community.

        First, nothing presented in Castro’s motion changes the original grounds for pretrial

detention. The fact that Castro is facing drug charges in state court for offenses that allegedly

occurred while he was serving a sentence for his federal drug trafficking conviction

underscores that Castro’s inability to abide by rules and court orders. The nature of the

violation, Castro’s criminal history and characteristics, and the danger to the community

should he be released all still weigh squarely in favor of detention. There is no condition or

combination of conditions which could reasonably assure the safety of the community or his

appearance at future proceedings should he be released.

                                               10
     Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 11 of 14



       Second, although Castro submits that his high blood pressure increases his risks from

exposure to the COVID-19 virus, there is nothing in the record reflecting that he is not

receiving treatment for his blood pressure while in Lackawanna County Prison, or that the

prison is not taking steps to mitigate his risk for infection. Although mindful of the magnitude

of the COVID-19 pandemic, and the extreme health risks it presents within the jail and prison

setting, “a defendant should not be entitled to temporary release under § 3142(i) based solely

on generalized COVID-19 fears and speculation.” Boatwright, 2020 WL 1639855, at *8; see

also Raia, 2020 WL 1647922, at *2 (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”)

       Third, Castro’s proposed release plan should be tailored to mitigate the defendant’s

overall COVID-19 risks, not exacerbate them. Clark, 2020 WL 1446895, at *6. If released,

Castro proposes that he live in Hazleton with his mother, his stepfather, his girlfriend, who is

also offered as a third-party custodian, along with his girlfriend’s six-year-old child and their

four-month-old child. At the hearing on this motion, his girlfriend testified that Castro would

be quarantined in the home for the days following his release, but this is only one aspect of

public health officials’ recommendations and does not address other risk factors that would

arise if Castro were released from custody. Clark, 2020 WL at 1446895, at *6. The

information offered by the Government establishes that there is a plan to address and mitigate

the risks of COVID-19 at the prison. Despite Castro’s conclusory allegations that the prison

will be unable to manage care of inmates during the pandemic, the information before the

Court includes the prison’s actual plan to do just that. Boatwright, 2020 WL 1639855, at *7.

Further, Castro does not address the extent to which his risks of infection could be
                                               11
     Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 12 of 14



exacerbated if he were to be released to live with his mother, girlfriend, and extended family.

Other than a proposal to quarantine Castro for 14 days, there is no explanation of how the

proposed living situation mitigates not only Castro’s risk of infection, but the also the risk of

infection to his girlfriend, his mother, his stepfather, or his girlfriend’s six-year old child or

their four-month-old baby. There is potential exposure to infection under the proposed release

plan, not just to Castro but to others living with him. Castro has other children in the area.

Castro’s mother works as a home health care worker. His stepfather goes to the store and

visits with his brother. His girlfriend’s son visits with his father regularly. Castro’s other

children visit the house.

       Finally, the Court considers the likelihood that Castro’s proposed release would

increase COVID-19 risks to others. The Court has previously decided that Castro should be

detained, in part because he was unable to comply with other court orders, and noted

particularly that the state court charges for drug trafficking occurred while he was serving the

supervised release portion of a federal sentence for a conviction for drug trafficking offenses.

A defendant who is unable to comply with conditions of release poses potential risks to law

enforcement officers who are already tasked with enforcing shelter-in-place orders in many

cities and counties. Boatwright, 2020 WL 1639855, at *8. Castro’s release poses a substantial

risk to the probation officers tasked with monitoring his behavior while he is out of jail on

supervised release. United States v. Lee, 19-CR-298 (KBJ), 2020 WL 1541049, at *5 (D.D.C.




                                               12
      Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 13 of 14



Mar. 30, 2020). If and when Castro’s proposed temporary release 6 plan ends, it will place the

United States Marshals Service officers at risk in re-apprehending him or the facility at risk

when he eventually reenters it after having had abundant opportunity for contamination. See

Lunnie, 2020 WL 1644495, at *5.

       Castro also submits that his release is necessary for the preparation of his defense.

(Doc. 93). The Court recognizes that the pandemic may pose obstacles to the preparation of

a defense. However, in this case, Castro has not established that the restrictions in place at

Lackawanna County Prison are such that they are a compelling reason for his temporary

release. First, though not ideal, the prison still allows for attorney visits, albeit through a glass

window. (Doc. 53). Nothing in the measures outlined by the prison indicate that attorney

visits or calls are in any other way restricted. (Doc. 53). The Court is confident that the prison

will respect the privileged nature of the communications between attorneys and their clients

as nothing to the contrary has been brought to its attention to cause concern. Castro has not

suggested that his situation with regard to consultation with counsel is an urgent one or

otherwise distinguishable from that facing other pretrial detainees at this time. See Dodd, 2020

WL 1547419 at *3.

IV.    CONCLUSION

       While the Court is sympathetic to the concerns regarding the spread of COVID-19,

and recognizes the potential for Castro’s exposure to the virus while at Lackawanna County




       6
          Having determined that Castro does not establish a compelling reason for temporary
release under § 3142(i), the Court will not reach what the scope of “temporary” might mean
in this situation.
                                                 13
     Case 3:15-cr-00049-RDM-KM Document 56 Filed 04/29/20 Page 14 of 14



Prison, that potential exists anywhere in the community. Lackawanna County Prison has

taken steps to minimize infection. There is no evidence that Castro is not getting the medical

attention he needs. Additionally, Lackawanna County Prison has put in place protocols to

allow for lawyer-client communications while also protecting against the spread of the virus.

       In sum, Castro has not presented a “compelling reason” for temporary release under

18 U.S.C. § 3142(i). As such, his motion for pretrial release (Doc. 49) is DENIED.

       An appropriate Order will follow.




Dated: April 29, 2020                                    s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




                                             14
